DETAILED ACTION
This Office action is in reply to application no. 17/323,323, filed 18 May 2021.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities: based on the structure and grammar of the method claims, “identify” should be “identifying”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to a computer system (machine), method (process) or computer-readable medium (manufacture).  The claim(s) recite(s) showing a graph of resource availability, a person indicating she wishes to change something about the graph and then specifying what she wants to change, modifying the graph and showing the modified graph. 
Indicating availability of resources is a fundamental economic practice of long standing.  Just for one example, shop-keepers regularly “take inventory” to determine the quantity of each item for sale that is available within a retail store.  Further, the steps are all subject to a mental or pen-and-paper attack.  In the absence of computers, a person can draw a graph on paper with a pen or pencil, another person can point to a spot on the graph and request a change thereto, and the draftsman can then revise the graph to specification.  None of this would present any difficulty and none requires any technology beyond pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer and network, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the quite-ubiquitous technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate data in a nondescript way to draw and then modify a graph and interact with a user, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned, as is made clear by the below-cited Guidance.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such data, being intangible, are not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of technical and algorithmic detail is so as not to go beyond such a general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The claim includes a communications module, processor coupled thereto and memory storing instructions.  These elements are recited at a high degree of generality and the specification makes it clear, ¶¶ 171-72, that no particular type of computer is necessary, such that a generic computer would suffice.  It only performs generic computer functions of receiving, displaying and nondescriptly manipulating data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4, 5, 7, 8, 12, 14, 15, 17 and 18 consist entirely of nonfunctional printed matter, of no patentable significance.  Claims 3 and 13 simply recite sending and receiving additional information.  Claims 6, 9, 10, 16 and 19 simply recite further abstract manipulation of data.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 11, 12, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al. (U.S. Publication No. 2019/0369699, filed 1 November 2018) in view of Sanjay et al. (U.S. Publication No. 2016/0189038).

In-line citations are to Pathak.
With regard to Claim 1:
Pathak teaches: A server computer system [0100; the process is “computer-implemented”] comprising: 
a communications module; [0028; devices may “communicate over one or more communication buses or signal lines”]
a processor coupled to the communications module; and 
a memory storing processor-executable instructions which, when executed, configure the processor [0033; “one or more processors” may execute “software programs” which are “stored in memory”] to: 
provide… an intraday resource availability interface, the intraday resource availability interface including a resource usage graph for one or more accounts, the resource usage graph having a time axis including a time period that includes a day start time and a current time, the resource usage graph including a resource availability indicator indicating a total amount of resources over the time period, including borrowed resources, available for use in association with the one or more accounts, the intraday resource availability interface including one or more widgets configured to accept input to modify a parameter affecting the resource usage graph; [Sheet 15, Fig. 6A; 0199 explaining that certain of the displayed objects are inputs which can be used to adjust what the graph displays] and 
responsive to activation of the one or more widgets: 
receive… a message requesting modification of the resource usage graph; [0199; the “tap of contact” on “indicator 627b” which causes the “user interface” to be “updated to display the portion of the total battery usage during the currently selected time period” reads on a request for that modification]
generate a modified resource usage graph based on the request; and…
display thereon. [id.]

Pathak does not explicitly teach providing information via the communications module and to a client device, receiving information via the communications module and from the client device or send the modified resource usage graph to the client device for display, but it is known in the art. Sanjay teaches techniques for mobile predictions. [title] A “graph” may be “updated” and “multiple mobile devices” communicate the information and graphs to and from a “server”. [0043] Sanjay and Pathak are analogous art as each is directed to electronic means for managing information in graphic form.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sanjay with that of Pathak in order to improve the effectiveness of information provided to users of mobile devices, as taught by Sanjay; [0001] further, it is simply a substitution of one known part for another with predictable results, simply using one device to produce information and another to display it as in Sanjay rather than one device performing both steps as in Pathak; the substitution produces no new and unexpected result.

With regard to Claim 2:
The server computer system of claim 1, wherein the intraday resource availability interface includes a position monitor, the position monitor identifying intraday peak position data by automatically monitoring intraday transfers into and out of the one or more accounts, determining differences between resources transferred into and resources transferred out of the one or more accounts from the day start time up until the current time, and identifying one or more maximum net credit positions and one or more maximum net debit positions based on the determined differences, and displaying the intraday peak position data adjacent to the resource usage graph.

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight; further, the position monitor as claimed appears to be a feature of the client device which is an external, unclaimed object and does not impart structure or functionality to the claimed server computer system.

With regard to Claim 4:
The server computer system of claim 1, wherein the one or more widgets include a toggle widget configured to selectively display or suppress display of the resource availability indicator. [0263; an “input is selection of a toggle that toggles the representation of usage between reflecting usage over the last 24 hours and usage over the last 10 days”; either of the switching displays reads on a resource availability indicator]

This claim is not patentably distinct from claim 1 for essentially the same reasons indicated in regard to claim 2 above.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 5:
The server computer system of claim 1, wherein the one or more widgets include a widget configured to accept input to modify a displayed time period associated with the resource usage graph. [id.]

This claim is not patentably distinct from claim 1 for essentially the same reasons indicated in regard to claim 2 above.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 11:
Pathak teaches: A method performed at a server, [0100; the process is “computer-implemented”] the method comprising:
providing… an intraday resource availability interface, the intraday resource availability interface including a resource usage graph for one or more accounts, the resource usage graph having a time axis including a time period that includes a day start time and a current time, the resource usage graph including a resource availability indicator indicating a total amount of resources over the time period, including borrowed resources, available for use in association with the one or more accounts, the intraday resource availability interface including one or more widgets configured to accept input to modify a parameter affecting the resource usage graph; [Sheet 15, Fig. 6A; 0199 explaining that certain of the displayed objects are inputs which can be used to adjust what the graph displays] and 
responsive to activation of the one or more widgets: 
receiving… a message requesting modification of the resource usage graph; [0199; the “tap of contact” on “indicator 627b” which causes the “user interface” to be “updated to display the portion of the total battery usage during the currently selected time period” reads on a request for that modification]
generating a modified resource usage graph based on the request; and…
display thereon. [id.]

Pathak does not explicitly teach providing information via the communications module and to a client device, receiving information via the communications module and from the client device or sending the modified resource usage graph to the client device for display, but it is known in the art. Sanjay teaches techniques for mobile predictions. [title] A “graph” may be “updated” and “multiple mobile devices” communicate the information and graphs to and from a “server”. [0043] Sanjay and Pathak are analogous art as each is directed to electronic means for managing information in graphic form.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sanjay with that of Pathak in order to improve the effectiveness of information provided to users of mobile devices, as taught by Sanjay; [0001] further, it is simply a substitution of one known part for another with predictable results, simply using one device to produce information and another to display it as in Sanjay rather than one device performing both steps as in Pathak; the substitution produces no new and unexpected result.

With regard to Claim 12:
The method of claim 11, wherein the intraday resource availability interface includes a position monitor, the position monitor identifying intraday peak position data by automatically monitoring intraday transfers into and out of the one or more accounts, determining differences between resources transferred into and resources transferred out of the one or more accounts from the day start time up until the current time, and identifying one or more maximum net credit positions and one or more maximum net debit positions based on the determined differences, and displaying the intraday peak position data adjacent to the resource usage graph.

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight; further, the position monitor as claimed appears to be a feature of the client device which is an external, unclaimed object and does not impart structure or functionality to the claimed server computer system that performs the method.

With regard to Claim 14:
The method of claim 11, wherein the one or more widgets include a toggle widget configured to selectively display or suppress display of the resource availability indicator. [0263; an “input is selection of a toggle that toggles the representation of usage between reflecting usage over the last 24 hours and usage over the last 10 days”; either of the switching displays reads on a resource availability indicator]

This claim is not patentably distinct from claim 11 for essentially the same reasons indicated in regard to claim 12 above.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
The method of claim 11, wherein the one or more widgets include a widget configured to accept input to modify a displayed time period associated with the resource usage graph. [id.]

This claim is not patentably distinct from claim 11 for essentially the same reasons indicated in regard to claim 12 above.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 20:
Pathak teaches: A non-transitory computer readable storage medium comprising processor-executable instructions which, when executed, configure a processor [0033; “one or more processors” may execute “software programs” which are “stored in memory”] to:
provide… an intraday resource availability interface, the intraday resource availability interface including a resource usage graph for one or more accounts, the resource usage graph having a time axis including a time period that includes a day start time and a current time, the resource usage graph including a resource availability indicator indicating a total amount of resources over the time period, including borrowed resources, available for use in association with the one or more accounts, the intraday resource availability interface including one or more widgets configured to accept input to modify a parameter affecting the resource usage graph; [Sheet 15, Fig. 6A; 0199 explaining that certain of the displayed objects are inputs which can be used to adjust what the graph displays] and 
responsive to activation of the one or more widgets: 
receive… a message requesting modification of the resource usage graph; [0199; the “tap of contact” on “indicator 627b” which causes the “user interface” to be “updated to display the portion of the total battery usage during the currently selected time period” reads on a request for that modification]
generate a modified resource usage graph based on the request; and…
display thereon. [id.]

Pathak does not explicitly teach providing information via a communications module and to a client device, receiving information via the communications module and from the client device or send the modified resource usage graph to the client device for display, but it is known in the art. Sanjay teaches techniques for mobile predictions. [title] A “graph” may be “updated” and “multiple mobile devices” communicate the information and graphs to and from a “server”. [0043] Sanjay and Pathak are analogous art as each is directed to electronic means for managing information in graphic form.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sanjay with that of Pathak in order to improve the effectiveness of information provided to users of mobile devices, as taught by Sanjay; [0001] further, it is simply a substitution of one known part for another with predictable results, simply using one device to produce information and another to display it as in Sanjay rather than one device performing both steps as in Pathak; the substitution produces no new and unexpected result.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al. in view of Sanjay et al. further in view of Steele et al. (U.S. Patent No. 7,379,913).

These claims are similar so are analyzed together.
With regard to Claim 3:
The server computer system of claim 2, wherein the instructions further configure the processor to:
receive, via the communications module and from the client device, a signal representing a command to send the peak position data to another computer system; and
send, via the communications module and to the other computer system, a message containing the peak position data. 

With regard to Claim 13:
The method of claim 12, further comprising: 
receiving, from the client device, a signal representing a command to send the peak position data to another computer system; and 
sending, via the communications module and to the other computer system, a message containing the peak position data.

Pathak and Sanjay teach the system of claim 2 and method of claim 12, but do not explicitly teach sending such data, but it is known in the art.  Steele teaches an anonymous transaction system [title] in which a “consumer” makes “requests” in response to which an “intermediary computing system” sends a fee “equal to [a] maximum fee”, which reads on peak position data. [Claim 8] Data may be sent in the form of “graphics”. [Col. 14, line 5] Steele and Pathak are analogous art as each is directed to electronic means for managing graphical data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Steele with that of Pathak and Sanjay in order to overcome the disadvantages of previous methods, as taught by Steele; [Col. 1, lines 9-10, 25-27, 62-63] further, it is simply a combination of known parts with predictable results, simply performing Steele’s steps after those of Pathak; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim(s) 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al. in view of Sanjay et al. further in view of Chaturvedi et al. (U.S. Publication No. 2019/0188619, filed 15 December 2017).

Claims 6 and 16 are similar so are analyzed together.
With regard to Claim 6:
The server computer system of claim 1, wherein the one or more widgets include a widget configured to accept input to reserve a portion of the borrowed resources and wherein the instructions further configure the processor to:
receive, via the communications module and from the client device, a command to reserve a portion of the borrowed resources, the command sent from the client device to the server computer system responsive to input received through the widget;
determine a further updated available resource amount based on the reserved portion of the borrowed resources; and
send, via the communications module and to the client device, a further updated resource availability interface, the further updated resource availability interface including a further updated resource availability indicator based on the further updated available resource amount.

With regard to Claim 16:
The method of claim 11, wherein the one or more widgets include a widget configured to accept input to reserve a portion of the borrowed resources and wherein the method further includes:
receiving, from the client device, a command to reserve a portion of the borrowed resources, the command sent from the client device to the server responsive to input received through the widget;
determining a further updated available resource amount based on the reserved portion of the borrowed resources; and
sending, to the client device, a further updated resource availability interface, the further updated resource availability interface including a further updated resource availability indicator based on the further updated available resource amount.

Pathak and Sanjay teach the system of claim 1 and method of claim 11, including communications between computers and user mobile devices as cited above, but do not explicitly teach such borrowing, but it is known in the art.  Chaturvedi teaches a shared resource status system. [title] A user may “request to reserve” a “shared resource”. [0022] This may result in “updates to status for particular shared resources”. [0024] A display may be updated in response to such a status update. [0037] Availability is updated as a result of the status changes. [0030] The availability is displayed graphically. [Sheet 6, Fig. 3D] Chaturvedi and Pathak are analogous art as each is directed to electronic means for providing resource updates graphically.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chaturvedi with that of Pathak and Sanjay in order to overcome the disadvantages of previous, manual processes, as taught by Chaturvedi; [0002] further, it is simply a combination of known parts with predictable results, simply performing Chaturvedi’s steps after those of Pathak; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

These claims are not patentably distinct from claims 1 and 11.  As the widget is an object merely sent by the claimed computer (or the computer performing the claimed method) to the client device, the steps disclosed here are necessarily performed on the client device rather than the claimed computer and are therefore of no patentable significance.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 7:
The server computer system of claim 1, wherein the intraday resource availability interface further includes a current resource availability summary displayed together with the resource usage graph, the current resource availability summary displaying a current available resource amount. [Chaturvedi, as cited above in regard to claim 6]

This claim is not patentably distinct from claim 1 for essentially the same reasons given above in regard to claim 6.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
The server computer system of claim 1, wherein the resource usage graph further includes a borrowed resource limit indicator indicating a borrowed resource threshold over the time period. [id.; a current indication of unavailability reads on this, e.g. a room is only available to be reserved once for any time period and once it has been, that resource is exhausted]

This claim is not patentably distinct from claim 1 for essentially the same reasons given above in regard to claim 6.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 17:
The method of claim 11, wherein the intraday resource availability interface further includes a current resource availability summary displayed together with the resource usage graph, the current resource availability summary displaying a current available resource amount. [Chaturvedi, as cited above in regard to claim 16]

This claim is not patentably distinct from claim 11 for essentially the same reasons given above in regard to claim 16.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 18:
The method of claim 11, wherein the resource usage graph further includes a borrowed resource limit indicator indicating a borrowed resource threshold over the time period. [id.; a current indication of unavailability reads on this, e.g. a room is only available to be reserved once for any time period and once it has been, that resource is exhausted]

This claim is not patentably distinct from claim 11 for essentially the same reasons given above in regard to claim 16.  The reference is provided for the purpose of compact prosecution.

Claim(s) 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al. in view of Sanjay et al. further in view of Chen et al. (U.S. Publication No. 2017/0109178).

Claims 9 and 19 are similar so are analyzed together.
With regard to Claim 9:
The server computer system of claim 1, wherein the instructions further configure the processor to:
identify a new maximum net credit position based on the automatic monitoring; and
send, via the communications module and to the client device, a further updated resource availability interface, the further updated resource availability interface including the newly identified maximum net credit position.

With regard to Claim 19:
The method of claim 11, further comprising:
identify a new maximum net credit position based on the automatic monitoring; and
sending, to the client device, a further updated resource availability interface, the further updated resource availability interface including the newly identified maximum net credit position.

Pathak and Sanjay teach the system of claim 1 and method of claim 11, including the client-server topology as cited above, but do not explicitly teach that the resource is credit, but it is known in the art.  Chen teaches a client-server process [title] that uses “graphical user interfaces to display to [an] end user”. [0028] The information displayed may be related to a “credit limit increase” in order to allow a shopper to “make a purchase”. [0009] Chen and Pathak are analogous art as each is directed to electronic means for graphically presenting resource data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chen with that of Pathak and Sanjay in order to allow someone to buy something, as taught by Shen; further, it is simply a substitution of one known datum for another with predictable results, simply using Shen’s data in place of that of Pathak; the substitution produces no new and unexpected result.

With regard to Claim 10:
The server computer system of claim 1, wherein the instructions further configure the processor to:
identify a new maximum net debit position based on the automatic monitoring; and
send, via the communications module and to the client device, a further updated resource availability interface, the further updated resource availability interface including the newly identified maximum net debit position. [id.]

This claim is not patentably distinct from claim 9, as the difference between debit and credit is nonfunctional and imparts neither structure nor functionality to the claimed system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694